Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                        Illinois Official Reports                           the accuracy and
                                                                            integrity of this
                                                                            document
                                Appellate Court                             Date: 2020.12.29
                                                                            11:09:58 -06'00'



                  Stanphill v. Ortberg, 2020 IL App (2d) 190769



Appellate Court     ZACHARY STANPHILL, as Administrator of the Estate of Keith
Caption             Stanphill, Deceased, Plaintiff-Appellant, v. LORI ORTBERG,
                    Individually, and as an Agent of Rockford Memorial Hospital, d/b/a
                    Rockford Memorial Health Systems, and ROCKFORD MEMORIAL
                    HOSPITAL, d/b/a Rockford Memorial Health Systems, Defendants-
                    Appellees.



District & No.      Second District
                    No. 2-19-0769



Filed               April 28, 2020



Decision Under      Appeal from the Circuit Court of Winnebago County, No. 14-L-35;
Review              the Hon. Donna R. Honzel, Judge, presiding.



Judgment            Affirmed.


Counsel on          Lori A. Vanderlaan and James F. Best, of Best, Vanderlaan &
Appeal              Harrington, of Naperville, for appellant.

                    Hugh C. Griffin, of Hall Prangle & Schoonveld, LLC, and Laura G.
                    Postilion, of Quintairos, Prieto, Wood & Boyer, P.A., both of Chicago,
                    for appellees.
     Panel                     JUSTICE SCHOSTOK delivered the judgment of the court, with
                               opinion.
                               Justices Jorgenson and Bridges concurred in the judgment and
                               opinion.


                                               OPINION

¶1        The plaintiff, Zachary Stanphill, as administrator of the estate of his deceased father, Keith
      Stanphill (Keith), obtained a general jury verdict of $1,495,151 against the defendants, Lori
      Ortberg and Rockford Memorial Hospital. Based on the jury’s response to a special
      interrogatory, however, the circuit court of Winnebago County overturned the general verdict
      and entered judgment in the defendants’ favor. On appeal, this court reversed the trial court’s
      judgment and remanded with instructions to enter judgment for the plaintiff on the general
      verdict. Stanphill v. Ortberg, 2017 IL App (2d) 161086 (Stanphill I), aff’d, 2018 IL 122974.
      On remand, the plaintiff sought interest on the judgment, accruing from the date the jury
      returned its general verdict. The trial court, however, found that interest started accruing on the
      date this court entered its judgment. The plaintiff appeals from the trial court’s order. We
      affirm.

¶2                                          I. BACKGROUND
¶3        In 2005, Ortberg performed a suicide screening of Keith and determined that he was not at
      imminent risk of harming himself. Nine days after that screening, Keith killed himself. The
      plaintiff filed a wrongful death and survival action against Ortberg and Rockford Memorial
      Hospital, her employer. On June 2, 2016, following a jury trial, the jury returned a general
      verdict in the plaintiff’s favor and awarded $1,495,151 in damages. The jury, however, also
      answered in the negative a special interrogatory that asked whether Ortberg could reasonably
      foresee that Keith would commit suicide nine days after his meeting with her. The trial court
      overturned the general verdict and entered judgment in the defendants’ favor, based on the
      special interrogatory answer.
¶4        On October 31, 2017, we reversed the trial court’s decision and remanded with directions
      that the trial court enter judgment for the plaintiff on the $1,495,151 general verdict. Id. On
      December 28, 2018, the Illinois Supreme Court affirmed this court’s decision. Stanphill v.
      Ortberg, 2018 IL 122974.
¶5        On May 2, 2019, the plaintiff filed a motion for entry of judgment against the defendants
      in an amount that included interest accruing from June 2, 2016—the date on which the jury
      had returned the general verdict for the plaintiff. The defendants responded that interest should
      not begin to accrue until October 31, 2017—the date on which this court ordered the entry of
      judgment on the general verdict. On August 6, 2019, following a hearing, the trial court found
      that the interest did not accrue until October 31, 2017, because that was the first time that any
      court had ordered the entry of judgment on the general verdict. Accordingly, the trial court
      entered judgment in favor of the plaintiff on the general verdict and also awarded interest
      accrued from October 31, 2017, in the amount of $155,544.18. The trial court further found
      that the defendants had satisfied the entire judgment. The plaintiff thereafter filed a timely
      notice of appeal.

                                                   -2-
¶6                                             II. ANALYSIS
¶7          On appeal, the sole issue that we are confronted with is whether interest began to accrue
       on the date the jury returned the general verdict in favor of the plaintiff or the date this court
       ordered the entry of judgment on the general verdict. This issue is governed by section 2-1303
       of the Code of Civil Procedure (735 ILCS 5/2-1303 (West 2018)), which provides in pertinent
       part:
                “When judgment is entered upon any award, report or verdict, interest shall be
                computed *** from the time when made or rendered to the time of entering judgment
                upon the same, and included in the judgment. *** The judgment debtor may by tender
                of payment of judgment, costs and interest accrued to the date of tender, stop the further
                accrual of interest on such judgment notwithstanding the prosecution of an appeal, or
                other steps to reverse, vacate or modify the judgment.”
¶8          When reviewing a statute, the cardinal rule is to ascertain and give effect to the intent of
       the legislature. The plain meaning of the language in the statute provides the best indication of
       legislative intent. “Where the statutory language is clear, the court must give it effect without
       resorting to other aids of construction.” Puleo v. Topel, 368 Ill. App. 3d 63, 67 (2006).
¶9          Our supreme court has determined that the purpose of section 2-1303 is to “preserve[ ] the
       value of the liquidated obligation by compensating the judgment creditor for delays in
       payment.” Illinois State Toll Highway Authority v. Heritage Standard Bank & Trust Co., 157
       Ill. 2d 282, 295 (1993). In other words, “interest is neither a penalty nor a bonus, but instead a
       preservation of the economic value of an award from diminution caused by delay.” Id. at 301.
       Further, the application of interest under section 2-1303 is mandatory, so a trial court has no
       discretion to refrain from imposing interest upon a money judgment. Browning, Ektelon
       Division v. Williams, 348 Ill. App. 3d 830, 833 (2004).
¶ 10        We first consider whether the jury’s general verdict constituted a verdict for purposes of
       section 2-1303. In answering this question, we find instructive our supreme court’s decision in
       People v. Almo, 108 Ill. 2d 54 (1985). There, the defendant was charged with murder. The trial
       court submitted verdict forms to the jury on both murder and voluntary manslaughter. Id. at
       60. The trial court instructed the jury that, if it found the defendant guilty on one of those
       charges, it “ ‘need’ ” not return a verdict on the other charge. Id. at 61. The jury then returned
       verdicts finding the defendant guilty of both charges. Id. Determining that the jury’s verdicts
       were inconsistent, the trial court did not accept them. Instead, the trial court told the jury to
       continue its deliberations and instructed that if it found the defendant guilty of one of the
       charges, it “must” not return a verdict on the other charge. Id. The jury then returned a verdict
       of guilty on the charge of murder, and the trial court accepted it. The defendant appealed,
       arguing that the trial was over the moment the verdict forms were returned by the jury with the
       word “guilty” written on the voluntary-manslaughter verdict form and that anything that took
       place thereafter was a nullity. Id. at 63.
¶ 11        On review, the supreme court rejected the defendant’s argument as contrary to Illinois law.
       The supreme court explained:
                    “ ‘The finding of a jury does not become a verdict until it has been received,
                accepted by the court and entered of record [Citations.]’ (People v. Wilson[, 51 Ill. 2d
                302, 309 (1972)].) The principle of People v. Wilson applies to this case. The trial judge
                is responsible for the conduct and progress of the trial through all of its stages, from
                pretrial through final recording of the verdict. When the jury has reached a verdict, the

                                                    -3-
                jury foreman tenders the verdict forms to the trial judge. It is then his duty to review
                the verdict and to determine whether it is proper in both form and substance. In this
                case, the trial judge received the verdicts and, upon reading them, realized that the
                convictions of murder and voluntary manslaughter were inconsistent.” (Emphases
                added.) Id.
       The supreme court concluded that the trial court properly had the jury continue its deliberations
       and that the trial court’s acceptance of the eventual murder verdict was not improper. Id. at 64.
¶ 12       From Almo, we learn two things. First, as the Almo court explicitly states, the jury’s finding
       is not a verdict until the trial court accepts it. Id. at 63. Second, the jury’s finding that leads to
       a verdict is often referred to as a verdict as well. See id. However, the fact that a jury’s finding
       may be referred to as a verdict does not make it a verdict in the sense that it has been received
       and accepted by the trial court and entered of record. Id.
¶ 13       Here, the jury returned a general verdict in the plaintiff’s favor. However, since the trial
       court did not accept it, it did not become a verdict. See id. Thus, interest did not begin to accrue
       until October 31, 2017, when this court reversed the trial court’s decision and remanded with
       directions to enter judgment for the plaintiff on the general verdict. The trial court therefore
       properly determined that interest did not begin to accrue until October 31, 2017.
¶ 14       We note that our determination is consistent with the decision of the Appellate Court, Third
       District, in Owens v. Stokoe, 170 Ill. App. 3d 179 (1988) (Owens II). There, the jury returned
       a verdict in the plaintiff’s favor for $40,000. Owens v. Stokoe, 140 Ill. App. 3d 355, 356 (1985)
       (Owens I), aff’d, 115 Ill. 2d 177 (1986). However, the jury also determined that the plaintiff
       was 75% contributorily negligent. Id. As such, the trial court entered judgment in the plaintiff’s
       favor for $10,000. Id. On appeal, the Owens I court reversed the contributory negligence
       finding and entered judgment of $40,000 for the plaintiff. Id. at 361. On remand, the trial court
       ruled that the plaintiff was entitled to interest on the entire $40,000 from the time of the original
       jury verdict. Owens II, 170 Ill. App. 3d at 181. The Owens II court reversed that ruling,
       determining that, when an appellate court increases an award granted in a trial court, “interest
       on the increased portion of the award is available only after the appellate court or the trial court
       on remand enters judgment.” Id.
¶ 15       We also determine that all of the cases the plaintiff relies upon are distinguishable from the
       case at bar. In those cases, there was a verdict accepted by the trial court with judgment entered
       thereon or an award to the plaintiff ordered by a court, an arbitrator, or another adjudicatory
       body. See Illinois State Toll Highway Authority, 157 Ill. 2d at 299 (interest began to accrue
       when trial court incorporated jury’s verdict into its judgment order); Wirth v. Industrial
       Comm’n, 63 Ill. 2d 237, 241 (1976) (interest began to accrue when arbitrator filed his decision,
       and it did not stop when award was set aside under the Workmen’s Compensation Act’s
       intermediate review procedures but reinstated after appeal to the supreme court); Proctor
       Community Hospital v. Industrial Comm’n, 50 Ill. 2d 7, 9-10 (1971) (interest began to accrue
       when Industrial Commission awarded compensation to the petitioner, and it did not stop when
       the trial court set the award aside and trial court’s decision was later set aside by the supreme
       court); Gnat v. Richardson, 378 Ill. 626, 627 (1942) (interest began to accrue on jury verdict
       when trial court entered judgment in favor of plaintiff, and it did not stop when trial court
       granted the defendant a judgment n.o.v. that was subsequently reversed on appeal); Duffek v.
       Vanderhei, 104 Ill. App. 3d 422, 425 (1982) (same).


                                                     -4-
¶ 16       Relying on Duffek, the plaintiff next contends that we should find that interest began to
       accrue when the jury rendered its general verdict because the defendants had the opportunity
       to pay the amount of the verdict and preclude the accrual of interest. Duffek, 104 Ill. App. 3d
       at 425. However, we have already found Duffek distinguishable because there the trial court
       did accept the jury’s verdict. See id. at 422.
¶ 17       We also reject the plaintiff’s argument that, to stop the accrual of interest, the defendants
       should have tendered payment to him immediately after the jury returned its finding of liability
       because the defendants should have reasonably foreseen that this court would reverse the trial
       court’s decision. We believe that requiring the defendants to anticipate the reversal of a
       judgment in their favor is a difficult and unfair burden to impose upon them. See Owens II,
       170 Ill. App. 3d at 183 (it would be inequitable to expect the defendant to tender payment to
       cover a nonexistent judgment). Further, imposing that burden on the defendants would be
       particularly inappropriate in this case, where there were conflicts in the existing case law as to
       whether the special interrogatory the trial court gave the jury in Stanphill I was proper. The
       conflict in authority at the time is evident from the supreme court’s decision to review our
       opinion in Stanphill I. See Ill. S. Ct. R. 315 (eff. Oct. 1, 2019) (supreme court has discretion to
       grant petitions for leave to appeal and will do so if it believes there are conflicts of decisions
       of the Illinois Appellate Court that need to be addressed). As both this court and the supreme
       court found that the underlying law was not clear and that the plaintiff’s argument was not
       clearly meritorious, it would not be reasonable for the defendants to anticipate that the trial
       court’s decision in Stanphill I would be reversed.

¶ 18                                     III. CONCLUSION
¶ 19       For the foregoing reasons, the judgment of the circuit court of Winnebago County is
       affirmed.

¶ 20      Affirmed.




                                                    -5-